In an action to recover attorney’s fees allegedly owed, plaintiff appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated January 10, 1984, which denied his motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint.
Order affirmed, with costs.
Parties to an action have the absolute right to settle, in good faith, before or after judgment and, if the settlement is reached after judgment, an attorney’s contingent fee is then based on the proceeds of the settlement (see, Matter of Levy, 249 NY 168). There is no evidence of bad faith on defendant’s part. Since the record reveals that plaintiff has already received adequate compensation for the services rendered, the complaint was properly dismissed. O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.